
	

116 S34 IS: Cambodia Trade Act of 2019
U.S. Senate
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 34
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2019
			Mr. Cruz (for himself and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To require a report on the continuing participation of Cambodia in the Generalized System of
			 Preferences. 
	
	
		1.Short title
 This Act may be cited as the Cambodia Trade Act of 2019.
		2.Report on the continuing participation of Cambodia in the Generalized System of Preferences
 (a)ReportNot later than 90 days after the date of the enactment of this Act, the President shall submit to the appropriate committees of Congress a report setting forth the following:
 (1)A determination as to whether, if its status as such were reviewed, the Government of Cambodia would meet the criteria in sections 501 and 502(c) of the Trade Act of 1974 (19 U.S.C. 2461, 2462(c)) for designation as—
 (A)a beneficiary developing country; or (B)a least-developed beneficiary de­vel­op­ing country.
 (2)A decision as to whether the application of duty-free treatment under the Generalized System of Preferences to the Government of Cambodia should be withdrawn, suspended, or limited pursuant to section 502(d) of the Trade Act of 1974 (19 U.S.C. 2462(d)).
 (b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Finance of the Senate; and
 (2)the Committee on Ways and Means of the House of Representatives.  